In a proceed- . ing pursuant to article 7 of the Family Court' Act, the appeal is from an order of the Family Court, Queens County, dated July 25, 1975, which, upon a prior determination, made after a fact-finding hearing, that appellant was a person in need of supervision, placed her on probation under the supervision of the Queens County Probation Department for a period of one year. Order reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court for a new fact-finding hearing. No questions of fact were considered on this appeal. It is well settled that " 'proof beyond a reasonable doubt is constitutionally required for an adjudication that a minor is a person in need of supervision’ ” (Matter of Iris R., 33 NY2d 987, 988; Matter of Richard S., 27 NY2d 802). In light of our determination, we need not consider the other issues raised by appellant. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.